Citation Nr: 1722699	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-09 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to October 12, 2015, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel





INTRODUCTION

The Veteran, of the Gulf War era, served on active duty in the Army from July 2004 to December 2004 and from January 2005 to June 2009.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) of the St. Louis, Missouri Regional Office (RO), which granted service connection for PTSD and assigned a 10 percent disability rating, effective June 24, 2009.  Jurisdiction over the Veteran's claim is currently with the RO in Houston, Texas.    

In a March 2011 statement of the case the initial disability rating was increased to 30 percent.  In a July 2015 supplemental statement of the case, the RO increased the disability rating to 70 percent, effective October 12, 2015.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD and he has not been granted the maximum benefit allowed; thus, the claim is still active.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the maximum rating).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, but less than total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Increased Disability Rating

The Veteran contends that his PTSD symptomatology is more severe than contemplated by the disability ratings assigned.  The Veteran's PTSD is currently rated as 30 percent disabling, effective June 24, 2009, and 70 percent after October 11, 2015.  

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders (pertinent portions listed below).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the DSM-5 has now been officially released and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  The Board notes, however, because much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.   

Further, the United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Factual Background and Analysis

The Veteran contends that his PTSD warrants an initial rating in excess of 30 percent prior to October 11, 2015, and in excess of 70 percent thereafter.  For the reasons explained below, the Board finds that a 70 percent rating, but no higher, is warranted for the entire period on appeal.  

From November 2008 to April 2009 the service treatment records show that the Veteran consistently reported difficulty sleeping, nightmares, intrusive thoughts, depression, low self-esteem, loss of interest in activities, and violent behavior.  He had homicidal ideation during the majority of this period, as he was hospitalized because of his plan to harm his commander.  The most recent service treatment record indicated that the Veteran no longer had homicidal ideation.  The Veteran reported they would no longer act on those thoughts as they would be the "primary suspect."  Nonetheless, he stated they "wouldn't mind seeing their command dead."  His suicide risk was uniformly listed as low.  

The Veteran reported that his symptoms started mid-way through his tour in Afghanistan where he stated that he shot and killed a young girl who was armed.  He reported feeling unsettled ever since that incident, stating that he had disturbed sleep with recurrent nightmares about the event.  He also reported witnessing the transportation of those killed in action and being troubled by those memories.  He reported being sensitive to loud, unexpected noises, and would find it difficult to concentrate at tasks at hand.  He described himself as "on-edge" and stated he would have difficulty relaxing.  

Upon mental status examinations during service, the Veteran was noted to be well-groomed, with a normal and appropriate appearance, cooperative attitude, however at times noted to be guarded.  His thought process was most often described as logical, coherent and goal-directed.  His affect was most often described as restricted, and at times as flat, blunted and angry.  His judgment and insight, with the exception of one service treatment record, was uniformly stated as intact, fair, or good.  A service treatment record dated March 2009 described the Veteran's judgment as poor and his insight as impaired.  His memory was described as grossly intact and his concentration was noted as decreasing in ability.   

With the exception of one service treatment record, the records all reported that there were no obsessions, paranoid ideations, delusions, hallucinations, or suicidal ideation.  In a service treatment record dated in March 2009, the Veteran reported auditory hallucinations, and noted was a previous suicide attempt.   

A review of the record shows that since service the Veteran received fairly regular mental health treatment at the VA Medical Center.  In addition, the record shows that following his claim for service connection, he was afforded three VA examinations: one in August 2009, the second in October 2009, and the last one in October 2015.  In the first VA examination in August 2009, the examiner diagnosed him with depression.

The medical notes dated September 2009 indicated that he still presented symptoms similar to those he had while in service.  In addition to those symptoms, the Veteran endorsed homicidal ideation, and reported an act of violence that occurred in May 2007 when civilians spit on him and called him a baby killer.  

He reported hearing whistles or gun like fire about 30 times in a month.  He still reported problems sleeping, but stated that with medication he was able to sleep about 10 hours a night.  He denied depression, but reported having a couple of crying episodes.  He reported living with mother, and stated he would try to spend time with family, but would become irritated too easily.  The Veteran still presented with the same appearance, thought process, and cognitive abilities as those he had while in service.  The VA examiner assigned a GAF score of 55.  

In October 2009, the Veteran underwent another VA examination.  He still presented with symptoms, appearance, thought process and cognitive abilities, similar to those he had while in service.  In addition to those symptoms, the examiner noted that he tended to engage in avoidance of painful thoughts as well as avoidance of crowded or noisy environments.  The examiner stated that he tended to startle easily.  The examiner noted that he was able to care for his own activities of daily living and that he was competent for VA pay purposes.  His memory and judgment were intact.  The VA examiner assigned a GAF score of 60.  

The Veteran reported difficulty with concentration and focus as well as anger and irritability, which both impacted his work performance.  He reported sleep disturbance, difficulty with concentration and focus on a daily basis, ongoing hypervigilance, and feeling emotionally walled off, numb, and distant from almost everyone.  He reported starting a new job, as he had been unemployed and looking for employment since being discharged from the Army.  The Veteran reported his chief complaint by stating, "[m]y family says I'm just not the same."  He reported never being married and living with his mother.  He would occasionally see the few friends that he had, and described having much less social interest in activities.  There were no panic attacks, paranoia, or obsessional rituals noted.  There was no evidence of delusions or hallucinations.  He did not report suicidal ideation.  

A medical note dated October 2009 indicated that the Veteran's affect and appearance and symptoms were the same as stated above.  However, he also reported feeling worthwhile and expressed excitement over his sister's birthday.   
He denied thoughts of suicide or homicide.  There was no evidence of hallucinations, delusions, or paranoia.  He was assigned a GAF score of 55.  

The medical notes from November 2009 do not indicate a difference in the examiner's perception of the Veteran or a difference in his symptoms.  He did report that the nightmares would cause him to wake up swinging.  He reported going for days without sleep, but still being able to work as a door greeter at Walmart.  He reported spending time with friends and working out for enjoyment.  He reported feeling worthwhile most of the time.  He denied delusions and hallucinations.  He denied no suicidal and homicidal ideas.  He was assigned a GAF score of 60.  

There were no differences in his symptomology, thought processes, or appearance noted in the medical records dated in December 2009.  He continued to live with his mother.  He denied suicidal ideation, stating "homicide is much more fun."  He reported having a good, supportive relationship with his mother and father, stating, "My rock.  My anchor.  I can talk to him about everything."  He reported socializing with others often and meeting weekly with his religious peers.  He reported having good network of social support; his friends, military peers, family, and concerned significant others.  He stated that he was excited for his upcoming move to San Francisco in February 2010 and how he planned to attend school and live with a military peer.  He was assigned a GAF score of 60.   

In a January 2010 screening for PTSD medical examination, the Veteran reported that his sleeping had improved, with an increased dosage of sleep medication.  He reported that he was no longer drawing back on his mother when she would try to wake him up.  He reported trying to get along with everyone, distancing himself when he felt the need to lash out.  He stated that he hit the deck last week when a transformer blew.  

The Veteran's stated appearance, attitude, thought process, and memory still presented the same as mentioned above: clean and neat, cooperative, clear and coherent, and adequate.  He denied thoughts of suicide and homicide.  There was no evidence of hallucinations, delusions, or paranoia.  He was assigned a GAF score of 55.    

In a medical note, dated July 2010 there is a noted change in the Veteran's mood.  He reported that he was, "[f]eeling dead inside" for "not being able to forget the things I saw and the things I had to do over there."  He denied past or current suicidal ideation, but endorsed a history of homicidal ideation toward the Army command.  He denied any thoughts of hurting or killing anyone else since that time.  There was no history of domestic violence or road rage reported.  He reported that he recently relocated from Arkansas, and was living with an Army friend.  He reported "solid" and social support from his mother.  He reported feeling enjoyment from working on cars, swimming, and going to the movies.  He endorsed having some spiritual beliefs, but not holding regular religious practice. 

His appearance was neatly groomed; his attitude alert and cooperative; his thought processes were goal-directed with no evidence of disorganized thought; his reasoning was within normal limits; and his judgment, insight, and attention were good.  His memory was not formally assessed, but he endorsed some difficulties with memory that seem related to concentration problems.  He was oriented to person, place, time, and purpose.  He was assigned a GAF score of 48.  

A medical note dated September 2010 indicated that the Veteran's sleep disturbance may have worsened.  He reported insomnia, stating he has a continued pattern of not sleeping for 24 hours.  He endorsed continued hyperarousal, anxiety/startle response when confronted with trauma reminders, and felt "numb."  He denied persistent depressed mood, stating he has been able to enjoy interactions with friends/family and hobbies.  He reported occasional suicidal thinking, stating "but I don't continue to think about it-I realize what that would do to my family and I realize that I'd never do it."  He denied any violent ideation.  His attitude was noted as cooperative and engaged; speech was within normal limits; and his affect was restricted.   There were no reports of suicidal or homicidal ideation, auditory, or visual hallucinations.  

The medical treatment records from November 2010 to October 2014 showed he continued to report nightmares, disturbing memories, chronic sleep disturbance, hypervigilance, loss of interest in activities he once enjoyed, angry outbursts, being on guard, avoidance, and feeling emotionally numb or unable to have loving feelings for those close to him.  He described his chronic sleep problems as going 24 hours without any sleep and then sleeping for over 10 hours at one time.  He reported exhibiting aggressive sleep behaviors that have frightened his girlfriend, such as running through maneuvers in his mind and talking about operations in his sleep.  He denied suicidal and homicidal ideation, reporting once in December 2010 that he had brief thoughts of hopelessness, stating, "I don't let myself think about suicide too much. ....what's the point of that?"  He stated that thinking about the pain it would cause his family also deters him from considering suicide.  He also denied hallucinations and delusions.  

He went from living with his military friend to living with his father.  When he lived with a roommate, he reported that he had a supportive family and people would talk to.  He reported having a strong sense of morality and spirituality.  He presented as future oriented with future plans.  During the time he resided with his father, he stated that he did not have a support system and that he would get out of the house about a couple times a week.  He was unmarried, but in a relationship.  He showed interest in attending group therapy meetings, but reported having negative feelings about crowds.  His attitude, thought processes, memory, and judgment were still described as cooperative and friendly.  The GAF scores assigned during this time were 50 and 55.  

On October 12, 2015, the Veteran was afforded another VA Examination.  The examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The examiner stated that the PTSD symptoms listed below caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The symptoms noted were: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships,  and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner stated that the Veteran was capable of managing his financial affairs.

Additional symptomatology noted by the examiner were: recurrent, involuntary, and intrusive distressing memories and dreams related to the traumatic events, avoidance of external reminders that arouse distressing memories, thoughts or feelings associated with the traumatic events, persistent, distorted cognitions about the cause or consequences of the traumatic events that lead to him blaming himself or others, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects hypervigilance, problems with concentration, and sleep disturbance.  

He reported living with his father, being close to his friends and family, but not being involved in any social activities or gatherings.  He managed all aspects of adaptive and daily functioning to include bathing, dressing, using the restroom independently, driving, cooking, cleaning, as well as managing his own money, paying bills, and grocery shopping independently.  He reported being employed as a mechanic since June 2015.  His employment history includes: mechanic technician; diesel tech, and large equipment tech.  He reported completing a GED and receiving vocational training in computers.  

He endorsed the following symptoms: social anxiety where he would limit his contact with others, nightmares and restlessness, hypervigilance where he is always "looking for a corner" and feeling "emotionally numb."  He reported waking up in 1 to 2 hour increments, scanning his environment for threats and having flashbacks and having panic-like symptoms lasting up to 5 minutes.  The examiner noted that the symptoms would be exacerbated by interpersonal difficulties.  

In a January 2016 screen for PTSD the Veteran's most persistent symptoms reported were feeling emotionally numb or unable to have loving feelings for those close to him, being watchful or on guard, feeling jumpy or easily startled, and having trouble falling or staying asleep.  He did not report avoidance or homicidal or suicidal ideation.  

In a February 2016 PTSD intake evaluation, the Veteran reported hypervigilance, chronic sleep problems and feeling "on-edge."  He reported daily intrusive distressing memories that he has been able to put out of his mind 30 percent of the time; intense or prolonged distress at exposure to internal or external cues of events; a persistent negative emotional state that he has been feeling about 30 percent of the time; and sleep disturbance.  He also reported feelings of detachment or estrangement from others, which he has been feeling 90 percent of the time.  His girlfriend has told him that he is emotionally unavailable.  He stated, "I like to keep people at a distance."  He reported that he feels hypervigilance 100 percent of the time, expressing a need to "scan rooms, sit in corners, be in sight of doors, and have straight paths toward doorways and exits."  

The Veteran reported that his symptoms were much worse before he engaged in PTSD focused treatment at the VAMC in San Francisco.  He denied homicidal and suicidal thoughts or plans.  He denied recurrent distressing dreams, flashbacks, avoidance of memories or external reminders, irritable behavior and angry outbursts, and exaggerated startle response.

He reported being employed full-time, working as a mechanic at the Messina Truck Center in Tampa, FL since the beginning of 2016.  He was employed as a mechanic in Sebring, Florida prior to that.  He has a good social support consisting of his girlfriend, father, and close friend.  He lives his girlfriend, talks to a good friend every two weeks, and visits with family about every two years.  He described his relationship with his girlfriend as "good", stating that his past relationships "ended badly" in that "they would get aggressive."  He denied ever having physically assaulted any of his significant others.  

The examiner noted his orientation as alert and attentive, appearance and behavior as cooperative and reasonable, speech as normal in rate and rhythm, mood as euthymic, affect congruent, thought process as normal coherent, insight and judgment as good, and memory as intact.  There were no hallucinations or illusions noted.  Risk for suicide and violence was assessed as low.  

The Veteran's representative requested a new VA examination if the Board was not going to grant the claim.  In making this request the Veteran noted that it has been over 17 months since the last VA examination.  However, he is not contending that the symptoms have worsened since the last VA examination in October 2015, and the passage of time alone is not sufficient to warrant a VA medical examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that a new VA examination is not required to make a decision.  

Upon review of the evidence, the Board finds that a 70 percent rating is warranted prior to October 11, 2015, but a disability rating in excess of 70 percent at any time during the appeal period is not warranted.  

During the appeal period, the Veteran's PTSD was uniformly manifested by symptoms of anxiety, depression, flashbacks, nightmares, feelings of hopelessness, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, violent acts, hypervigilance, startle response, panic attacks, slight concentration and memory problems, and impairment of relationships with others, all resulting in deficiencies in most areas, but less than total social and occupational impairment.  

Based on the evidence of record described above, the Board finds that throughout the appeal period, the Veteran's PTSD symptoms result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: impaired impulse control, difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  His symptoms are consistent with a 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The preponderance of the evidence demonstrates that the criteria for a disability rating in excess of 70 percent for the Veteran's PTSD have not been met at any point during the relevant appeal period.  Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As such, the Board finds that a 100 percent disability rating is not warranted at any time during the relevant appeal period.  38 C.F.R. §4.130, Diagnostic Code 9411.  

In reviewing the criteria for a 100 percent disability rating and determining whether an evaluation in excess of 70 percent is warranted, the Board finds that the evidence does not establish that during the appeal period, the Veteran's PTSD manifested in total occupational and social impairment.  Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning.  38 C.F.R. §4.126(a).  

Prior to October 11, 2015, the evidence shows that the Veteran's impairment was significant and impacted his duties while in service and his work and family life once out of service.  The Veteran consistently exhibited symptoms of difficulty sleeping, nightmares, intrusive thoughts, depression, hopelessness, low self-esteem and violent behavior.  Service treatment records illustrated the Veteran's homicidal ideation, because he said he planned to kill his commander.  As a result of this ideation and plan, he was hospitalized.  The Veteran also had another incidence of homicidal ideation, prior to leaving service that involved civilians spitting on him and calling him a baby killer.  The Veteran would hear noises such as whistling and gun fire.  He would go days without sleeping.  He reported feeling dead inside and expressed his passing thoughts of suicide.  

The record shows that the Veteran's hygiene was consistently stated as good, well-groomed; his judgment as fair and memory as intact.  There is only one record of evidence that indicated the Veteran had auditory hallucinations.  Therefore given the aforementioned, the Board finds that prior to October 11, 2015, there were deficiencies in most areas due to psychiatric symptoms, and therefore a disability rating of 70 percent is warranted.  As will be discussed below, at no time during the appeal period did the Veteran's PTSD symptoms warrant a disability rating of 100 percent.  

The Veteran stated that his symptoms were worse prior to receiving treatment from the VAMC.  The clinical evidence of record supports this conclusion as the Veteran no longer presented with homicidal or suicidal ideations, or avoidance.  In the most recent medical record of evidence, he denied nightmares, flashbacks, angry outbursts, or exaggerated startle response.  

The Veteran is unmarried, but in February 2016 he reported being in a committed relationship with his live-girlfriend that he described as "good."  He also provided context stating that this relationship did not involve aggression as did his prior ones.  Despite having feelings of detachment and numbness, he has consistently reported having a strong support system consisting of family and friends.  He relocated in order to go to school, he completed his GED, and received vocational training in computers.  He most recently reported that he has been employed full-time as a mechanic since 2015.  Throughout the appeal period he has consistently avoided crowds, usually surrounding himself with family and close friends only.  In the February 2016 PTSD evaluation, he denied nightmares, flashbacks, angry outbursts, and exaggerated startle response.  

Although the Veteran did present with one record of hallucinations, as well as homicidal and suicidal ideation during part of the appeal period and he has most recently continued to report hypervigilance and detachment or estrangement from others, these symptoms are satisfied by a 70 percent disability rating.  Also, the record shows that he does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.

None of his VA examinations showed symptoms consistent with total occupational or social impairment at any time during the appeal period.  The October 2009 VA examiner noted that he startled easy and tended to engage in avoidance of painful thoughts as well able being in crowded or noisy environments.  The October 2015 VA examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The examiner stated that the PTSD symptoms he experienced have caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  These VA examinations reflect symptoms that more nearly approximate those associated with a 70 percent rating.  

The Board has considered the GAF scores assigned during the relevant appeal period.  A GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  Individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The GAF scores assigned to the Veteran's psychological profile of record, during the appeal period range between 48 and 60.  GAF scores between 41 and 50 represent serious symptoms and scores between 51 and 60 represent moderate symptoms.  Therefore, the GAF scores assigned to the Veteran's psychological profile during the relevant appeal period are consistent with a 70 percent disability rating.  

In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran as well as the legal argument made in the Appellate Brief filed May 2017.  The Board understands his belief that his symptoms warrant a disability rating in excess of 70 percent.  However, the Board finds that the VA examinations, treatment records, and the assessment of the worsening of sleep disturbance the Veteran reported, by the October 2015 VA examiner, outweigh the Veteran's contention that his PTSD symptoms warrant an excess of 70 percent disability rating.  

The only record of evidence to indicate worsening of any symptoms is dated September 2010, where the Veteran indicated his sleep disturbance may have worsened.  The record dated November 2009 indicated that his sleep disturbance did not worsen in September 2010, as he had previously reported not being able to sleep for days.  In addition, the Veteran has since had a VA examination in October 2015 and no evidence of worsening symptoms has been presented since then.  

Not only does the current disability rating account for the PTSD symptoms the Veteran has experienced throughout the appeal period, but some of his most severe symptoms have subsided.  

In this regard, the Board finds that the Veteran's symptoms since June 24, 2009, do not reflect total occupational and social impairment, even with consideration of some symptomatology thereof, because those symptoms are not shown to be of such severity as would more nearly approximate a 100 percent rating.  In light of the foregoing, the Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula.  

The Board has considered whether staged ratings are appropriate for the Veteran's PTSD during anytime during the appeal period; however, the Board finds that his symptomatology has most nearly approximated symptoms such as those exemplified by the 70 percent disability criteria since June 24, 2009.  Thus, staged ratings during any time during the appeal period are not warranted.

The Board finds that the Veteran's deficiencies must be "due to" symptoms listed for that rating level, "or others of similar severity, frequency and duration.  Vasquez-Claudio, 713 F.3d at 117.  Here, the symptoms noted during the VA examinations during the appeal period are of similar severity, frequency, and duration of those noted under the criteria for a 70 percent rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

In sum, a 70 percent rating, but no higher, is warranted for the entire period on appeal.  As the preponderance of the evidence is against the claim for a disability rating in excess of 70 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A 70 percent rating prior to October 12, 2015, for PTSD is granted; a disability rating in excess of 70 percent for PTSD is denied.  .  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


